Citation Nr: 1009093	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-26 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of indebtedness in the 
amount of $1,411.83.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Court of Appeals for Veterans Claims has held that before 
a request for waiver of recovery of an overpayment can be 
adjudicated, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).

The evidence of record contains an October 2003 certification 
from a school official with Georgia Perimeter College that 
the Veteran was enrolled in 12 credit hours for the period 
January 12, 2004, to May 12, 2004.  In September 2007, the 
Veteran submitted a report card reflecting that he completed 
the 12 credit hours of this "spring" semester.  

In April 2004, a school official certified that the Veteran 
was enrolled in 4 credit hours, constituting 1/2 training time, 
from May 19, 2004, to August 2, 2004.  In November 2004, the 
Veteran contacted VA informing them that he did not attend 
summer classes due to a motor vehicle accident but was unsure 
of the date.  He stated that he would have the school send a 
withdrawal notice.  

In March 2007, the Veteran submitted correspondence 
requesting an extension of his GI education benefits per 
Chapter 30.  The Veteran stated that he was in a motor 
vehicle accident on May 8, 2004, which halted his training 
until January 2005.  The Veteran stated that there was a 
mistake on the part of his school that had him attending 
classes from May 19, to August 2, 2004, and that he was 
entitled to months of benefits that had been mistakenly paid.  

In March 2007, a school official certified that the Veteran 
'withdrew from the beginning of the term' of May 19 to August 
2, 2004.  The date of termination was May 18, 2004.  

In March 2007, VA informed the Veteran that an overpayment in 
the amount of $1411.83 had been created in light of the fact 
that he did not attend school from May 19, 2004, to August 2, 
2004.  

The evidence of record contains May 2007 correspondence 
issued to the Veteran from VA reflecting that he was paid 
education benefits in the amount of $985.00 for the period 
January 12, 2004, to May 12, 2004, $985.00 for the period May 
13, 2004, to May 18, 2004, and $492.50 for the period May 19, 
2004, to August 2, 2004.  

An audit worksheet generated in December 2007 reflects that 
the Veteran was paid $591.00 for the period May 1, 2004, to 
May 19, 2004, at the monthly rate of $985.00; and he was paid 
$1214.83 for the period May 19, 2004, to August 3, 2004, at 
the monthly rate of $492.50, totaling $1805.83.  VA 
subtracted $394.00 (at the monthly rate of $985.00) for the 
period May 1, 2004, to May 13, 2004, resulting in the 
overpayment amount of $1411.83.  

The Board notes that the Veteran has repeatedly stated that 
he did not receive payment for the period May 13 to May 18, 
2004 in the amount of $985.00, as reflected on the May 2007 
VA correspondence.  

Upon review of the May 2007 correspondence and December 2007 
audit worksheet, the Board has determined that VA must 
clarify the amounts paid to the Veteran and the basis for the 
payments made.  Initially, it is not clear to the Board the 
basis for the VA payment for the period May 13, 2004, to May 
18, 2004, as the evidence does not reflect that the Veteran 
was enrolled in an educational facility during such time 
period.  It is not clear whether such payment could 
correspond to the "spring" or "summer" semester.  Thus, 
prior to a decision on the Veteran's waiver of overpayment, 
VA must provide a detailed explanation as to the basis for 
each payment.  Specifically, VA must provide an explanation 
and documentary evidence as to the amount paid for the 
"spring" semester from January 12, to May 12, 2004, and the 
amount paid for the "summer" semester from May 18, to 
August 2, 2004, and the amount, basis and documentary 
evidence for any payment for the period May 13, to May 18, 
2004.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide a detailed 
explanation and documentary evidence as 
to the payments, including specific 
amounts, rendered to the Veteran for the 
periods January 12, 2004, to May 12, 
2004, May 13, 2004, to May 18, 2004, and 
from May 19, 2004, to August 2, 2004.  
The RO should provide a detailed 
explanation as to the basis for the 
payment of benefits for the period May 
13, 2004, to May 18, 2004, in light of 
the lack of supporting certification of 
enrollment at an educational facility.

2.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the lawfulness of the debt and 
readjudicate the claim for waiver of 
overpayment.  If any benefit sought is 
not granted in full, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


